Citation Nr: 0524850	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether a January 17, 1980 VA rating decision, which 
assigned a 10 percent rating for residuals of a post-
operative shrapnel fragment wound of the right wrist with 
laceration of extensor tendon of the fourth finger, involved 
clear and unmistakable error (CUE).

2.  Entitlement to an increased rating for the service-
connected residuals of a post-operative shrapnel fragment 
wound of the right wrist with laceration of extensor tendon 
of the fourth finger, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative osteoarthritis of the 
right wrist.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2003 and February 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

Specifically, the November 2003 rating decision granted 
service connection for degenerative osteoarthritis of the 
right wrist with pain on motion and assigned an initial 10 
percent rating.  The November 2003 rating decision also found 
no CUE in the January 1980 rating decision which assigned a 
10 percent rating for the service-connected residuals of a 
post-operative shrapnel fragment wound of the right wrist 
with laceration of extensor tendon, fourth finger and also 
denied an increased rating, in excess of 10 percent, for that 
disability.  

In the February 2004 rating decision, the RO denied 
entitlement to service connection for PTSD.  

The veteran disagreed with these determinations and initiated 
this appeal.  After the RO issued a Statement of the Case 
(SOC) in August 2004, the veteran perfected his appeal with 
the submission of a substantive appeal (VA Form 9), received 
at the RO in October 2004.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in May 2004.  Then, in June 
2005, the veteran testified at a subsequent personal hearing 
via a video conference before the undersigned.  Transcripts 
of his testimony have been associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran sustained a penetrating gunshot wound to the 
right dorsal wrist with laceration of the fourth extensor 
tendon in service which caused pain, weakness and decreased 
grip strength, but no artery involvement.

2.  X-rays taken in December 1979 of the right wrist revealed 
no fractures or defects, the bony structures were intact, and 
the joint spaces were well-maintained; neither service 
department physicians nor a VA orthopedic examiner in 
December 1979 reported that the veteran's in-service gunshot 
wound to the right wrist resulted in moderately severe muscle 
damage, or the equivalent thereof, of the muscles of the 
veteran's right wrist, Muscle Group VII.

3.  The unappealed January 1980 rating decision which granted 
service connection for residuals of a post-operative shrapnel 
wound of the right wrist, with laceration of extensor tendon, 
fourth finger, and assigned a 10 percent disability rating 
under Diagnostic Code 5299-5215 was reasonably supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

4.  The service-connected residuals of a gunshot wound of the 
right wrist are productive of pain, weakness, and decreased 
grip strength, more nearly approximating that of  moderate 
muscle damage; objective evidence of moderately severe muscle 
injury is not shown.

5.  The veteran's service-connected degenerative 
osteoarthritis of the right wrist is productive of painful 
and limited range of motion, with dorsiflexion limited to 50 
degrees, palmar flexion limited to 60 degrees, ulnar 
deviation limited to 15 degrees, and radial deviation limited 
to 25 degrees; but neither dorsiflexion of less than 15 
degrees nor palmar flexion limited in line with forearm, nor 
ankylosis of the right wrist have ever been shown.  


CONCLUSIONS OF LAW

1.  The January 1980 rating decision which granted service 
connection for residuals of a shrapnel wound of the right 
wrist, with laceration of extensor tendon, fourth finger, and 
assigned a 10 percent disability rating under Diagnostic Code 
5299-5215 did not contain CUE.  38 C.F.R. § 3.105 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a gunshot 
wound of the right wrist have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, 4.73, 
Diagnostic Code 5307 (2004).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected degenerative 
osteoarthritis of the right wrist have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, 
Diagnostic Codes 5003, 5215 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to an increased rating for the service-connected 
residuals of a gunshot wound to the right wrist, and 
entitlement to a higher initial rating for the service-
connected degenerative osteoarthritis of the right wrist, the 
Board finds that compliance with the VCAA has been satisfied.  

A.  Claims for Higher Ratings

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in September 
2003 and October 2004 informed him that to establish 
entitlement to higher ratings for his service-connected 
disabilities, the veteran must show that these disabilities 
have gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
September 2003 and October 2004 letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The September 2003 and 
October 2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2004 letter specifically 
advised the veteran to send any evidence in his possession 
that pertained to his claim.  (See October 2004 letter, Page 
2).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
The veteran has also been advised to submit all evidence in 
his possession that pertains to his claim.  See 38 U.S.C.A. § 
5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

The CUE Claim

With regard to the CUE claim, the appeal arises not from a 
"claim" but from a notice of disagreement filed with an 
assigned rating for a service-connected disability of the 
right wrist, assigned by the RO when it granted a claim for 
service connection in a January 1980 rating decision.  In 
such cases, VA regulations require a statement of the case to 
be issued to inform the veteran of the laws and regulations 
pertaining to the appeal and the evidence on which the 
decision was based, and a VCAA notification letter is not 
necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, the 
appeal of the initially assigned 10 percent rating for the 
service-connected right wrist disability in this case is 
based on allegations of CUE in a final rating decision, and 
VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill- 
advised concessions with respect to the broad applicability 
of VCAA).  Thus, the VCAA is not applicable to the CUE claim 
in this case.



II.  CUE

Factual Background

The veteran served on active duty in Vietnam and received the 
Combat Infantry Badge and the Purple Heart Medal.  The 
service medical records reflect that the veteran was wounded 
in the line of duty in March 1968.  The service medical 
records specifically indicate that the veteran was hit by 
enemy fire during a fire fight, and received a penetrating 
wound to the right dorsal wrist with laceration of the fourth 
extensor tendon.  There was no artery involvement.  The wound 
was debrided with application of a dorsal splint to the right 
wrist.  

Subsequent records show that the veteran complained of 
stiffness and weakness in the right wrist in June 1968.  The 
veteran reported tingling in the lateral aspect of the right 
wrist and some weakness was noted.  The plan was for the 
veteran to get an orthopedic consult and use an ace wrap.  

The veteran filed his initial claim of entitlement to service 
connection in September 1979.  On VA examination in December 
1979, clinical evaluation of the right wrist revealed a post-
operative shell fragment wound healed, non-adherent, non-
tender scar 2 1/4 inches by 1/4 inch across the posterior aspect 
of the right wrist.  Examination of the right wrist showed 
mild tenderness at the middle of the posterior aspect of the 
joint to percussion.  The wrist was not enlarged, and there 
was no atrophy of the soft tissues of the right forearm, 
hand, or fingers.  Palmar flexion was 42 degrees, 
dorsiflexion was 34 degrees; ulnar deviation was 25 degrees 
and radial deviation was 37 degrees.  Range of motion of the 
right metatarso-phalangeal interphalangeal joints of the 
fingers was normal.  Grip of the right hand was equal to that 
of the left hand.  There were no sensory deficits.  X-rays of 
the right wrist showed the bony structures were intact.  
There were no fractures or defects identified.  Joint spaces 
were well-maintained and the soft tissues were unremarkable.  

In the January 1980 rating decision which is the subject of 
the current CUE claim, the RO granted service connection for 
residuals, status post shrapnel fragment wound, right wrist, 
with laceration of extensor tendon, fourth finger.  A 10 
percent rating was assigned under Diagnostic Code 5299-5215.  
The veteran did not appeal that decision.

In October 2003, the RO received the veteran's claim alleging 
CUE in the January 1980 rating decision.  The veteran 
essentially asserts that his service-connected residuals of a 
gunshot wound to the right wrist should have been rated as 
moderately severe under the diagnostic codes for muscle 
injuries, and not under the orthopedic diagnostic code for 
the limitation of motion of the wrist.  The veteran 
specifically alleges that had the service-connected 
disability been initially rated based on muscle injury, that 
an initial 30 percent rating would have certainly been 
assigned because the evidence at the time of the January 1980 
rating decision reflected moderately severe muscle damage of 
Muscle Group VII.  

Pertinent Law and Regulations

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2004).  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a) (2004).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Pertinent law and regulations in effect at the time of the 
1980 rating decision

Only the law and evidence as they existed at the time of the 
RO's January 1980 rating decision may be considered.  See 38 
C.F.R. § 20.1403(b) (2004).  In other words, the Board cannot 
apply the benefit of hindsight to its evaluation of the 
January 1980 rating decision in determining whether CUE 
existed.  Cf. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

At the time of the January 1980 rating decision, the RO rated 
the veteran's residuals of a gunshot wound of the right wrist 
based on painful limited motion, rather than based on muscle 
damage injury.  

At the time of the January 1980 rating decision, 38 C.F.R. § 
4.71a, Diagnostic Code 5215 provided that limitation of 
dorsiflexion of the wrist of less than 15 degrees or 
limitation of palmar flexion of the wrist limited in line 
with the forearm warranted a 10 percent evaluation.  Ratings 
in excess of 10 percent based on orthopedic disability of the 
wrist were available under 38 C.F.R. § 4.71a, Diagnostic Code 
5214 and were warranted only where ankylosis was shown.  38 
C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (1979).

38 C.F.R. § 4.56 (1979), pertaining to factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma, provided as follows:

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and complaint.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings.  Minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  History and complaint.  Service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  Record in 
the file of consistent complaint on record from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by injured muscles.  Objective findings.  Entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  
History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings.  Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  History and 
complaint.  As under moderately severe (paragraph (c) of this 
section), in aggravated form.  Objective findings.  Extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56 (1979).

Diagnostic Code 5307, pertaining to Muscle Group VII, the 
muscles arising from internal condyle of humerus; flexors of 
the carpus and long flexors of fingers and thumb; pronator 
(function: flexion of wrist and fingers) provided that slight 
disability of the major extremity warranted a noncompensable 
rating, moderate disability of the major extremity warranted 
a 10 percent rating, moderately severe disability of the 
major extremity warranted a 20 percent rating, and severe 
disability of the major extremity warranted a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5307 (1979).

Analysis

As described above, the January 1980 rating decision granted 
service connection for the residuals of a gunshot wound of 
the right wrist and assigned a 10 percent rating under 
Diagnostic Code 5215 [limitation of motion of the wrist].  
The veteran obviously does not dispute the decision to grant 
service connection for his gunshot wound; rather, he contends 
that the way the service-connected disability was rated 
amounted to CUE.

The veteran contends, in essence, that the RO committed CUE 
in the January 1980 rating decision by not rating his 
disability under Diagnostic Code 5307 as moderately severe 
injury to Muscle Group VII, warranting a 30 percent rating.  
He asserts that based on the presence of a through and 
through wound that was debrided, and which caused pain and 
weakness, there should be no question that muscle damage of a 
moderately severe degree resulted.  He maintains that a wound 
is to be rated at "moderate" when it does not involve 
debridement; thus, when the wound is worse, requiring 
debridement, the muscle injury should be rated as moderately 
severe.  In other words, the veteran maintains that an 
initial rating of 30 percent, under Diagnostic Code 5307, 
would have certainly been assigned for the service-connected 
residuals of a gunshot wound to the right wrist if the 
disability had been initially rated based on muscle injury, 
and not limitation of motion.  

In short, the veteran further maintains that it was CUE to 
rate the service-connected residuals of a gunshot wound to 
the right wrist based on limitation of motion, rather than 
muscle damage.  

The medical evidence which was of record at the time of the 
1979 decision has been described above.  At the outset, the 
service medical records do not reflect that the veteran's 
gunshot wound was a through and through wound, as the veteran 
has asserted.  Although the December 1979 VA examination 
report noted the veteran's self-report of a through and 
through gunshot wound that penetrated at the wrist and came 
out the ulnar side, there is no objective, competent evidence 
showing that the wound was actually a through and through 
wound.  Moreover, neither the service medical records, nor 
the December 1979 VA examination report indicated that the 
veteran had an exit wound, or that he suffered more than 
moderate muscle damage of the right wrist.  For example, 
there was no evidence of soft tissue damage, atrophy, or 
decreased grip strength on examination.  There were no 
sensory deficits and the wrist was not enlarged.  There is no 
other medical evidence of record in January 1980 which 
documents muscle damage of a moderately severe degree.  In 
other words, there was no evidence in January 1980 which 
showed palpation of moderate loss of deep fascia, or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side (objective 
findings of moderately severe muscle damage).  The veteran 
has pointed to no such medical evidence.

The crux of the veteran's argument is that the presence of a 
through and through wound, with debridement is prima facie 
evidence that there was moderately severe disability of the 
muscles.  It is clear, as noted by the record, that there was 
a penetrating wound which required debridement.  However, the 
evidence does not show that there was a through and through 
wound which resulted in prolonged infection, sloughing of 
soft parts, or intermuscular cicatrization; and x-rays were 
negative.  The question to be answered, therefore, is whether 
the presence of a penetrating wound, which required 
debridement conclusively and undebatably establishes the 
coexisting presence of muscle injury, as is evidently 
contended by the veteran.

The Board disagrees with the theory that a through and 
through wound (if one existed) and debridement of the wound, 
in and of itself, equate to moderately severe muscle injury.  
There is absolutely no indication in the relevant regulation 
that this was the case.  38 C.F.R. § 4.56 provided that 
moderately severe muscle injury was manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate track of missile through 
important muscle groups, indications on palpation of moderate 
loss of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  None of these signs was shown by the 
medical evidence of record in January 1979.  In fact, the 
medical evidence was negative for any findings suggestive of 
muscle damage, such as swelling or atrophy.

There is a further flaw in the veteran's contention.  In 
essence, he is indicating that the RO committed CUE in 
failing to take the novel leap of interpretation of the 
regulation he now suggests.  It is manifestly not CUE when an 
outcome is debatable.  Here, the RO's 1979 decision which did 
not interpret regulation in the unique manner the veteran now 
suggests is hardly undebatable error.

The Board rejects the notion that the law as it existed in 
1979 required the assignment of a 30 percent disability 
rating when the evidence shows a through and through wound 
with debridement, notwithstanding the lack of any of the 
required signs of muscle damage listed in 38 C.F.R. § 4.56.  
The Board concludes that the January RO 1980 rating decision 
constituted a reasonable exercise of rating judgment under 
the law as it then existed, in light of the lack of evidence 
showing muscle damage along with medical evidence suggesting 
that the wounds to the right wrist did not involve atrophy or 
soft tissue damage.

The statements of the veteran's attorney to the effect that a 
through and through wound (if any) with debridement equates 
to moderately severe muscle damage amounts to lay speculation 
on medical matters which is not competent and which cannot be 
considered by the Board in any event because it was not of 
record in 1980.  Moreover, to the extent that the veteran 
would now have the Board weigh the medical evidence 
differently in retrospect does not create a basis for finding 
CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [CUE 
is more than a simple disagreement as to how the facts were 
weighed or evaluated].

In short, there was no law or regulation extant in 1980 which 
mandated higher levels of disability due to the mere presence 
of a through and through wound and the need for debridement.  
There was also no medical evidence of record which stood for 
that proposition.  In the absence of any medical finding of 
damage to the muscles of the right wrist, it was not error, 
much less CUE, for the RO to grant a 10 percent rating for 
limitation of motion of the wrist under Diagnostic Code 5215, 
instead of a 10 percent rating based on muscle damage under 
Diagnostic Code 5307.

In sum, the Board concludes that the rating decision of 
January 1980 did not involve CUE by not granting a 30 percent 
rating under Diagnostic Code 5307 for moderately severe 
disability of Muscle Group VII.  38 C.F.R. § 3.105(a) (2004).  
The appellant has not shown that the correct facts, as they 
were known at the time, were not before the adjudicator.  Nor 
has he argued that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  In the absence 
of these findings, the Board concludes that the RO did not 
commit the sort of undebatable error that would manifestly 
change the outcome.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that CUE was not involved in the January 1980 rating decision 
which assigned an initial 10 percent rating following a grant 
of service connection for residuals of a gunshot wound of the 
right wrist.  The appeal is denied.


III.  Increased ratings

The veteran asserts that the service-connected residuals of a 
gunshot wound and degenerative osteoarthritis of the right 
wrist are both more severe than are represented by the 10 
percent ratings currently assigned.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A.  Residuals of a Gunshot wound - right wrist

Initially, the Board observes that the veteran is right-
handed.  

Historically, and as noted above, the veteran's service-
connected residuals of a gunshot wound of the right wrist 
were initially rated based on limitation of motion of the 
wrist and a 10 percent rating was assigned, based on painful 
limited motion.  In July 2003, the veteran asserted that the 
disability had worsened and requested a re-evaluation of  the 
service-connected disability. 

In conjunction with his claim for increase, the veteran was 
afforded a VA examination in September 2003.  The veteran 
reported that he had a gradual increase in pain of the right 
hand and wrist since the injury in 1968.  On examination of 
the right hand and right radiocarpal joint, there was a well-
healed surgical scar 10 cm long over the right dorsolateral 
wrist.  There was pain on palpation of the dorsal radiocarpal 
joint.  The veteran had painful and limited range of motion 
in the right wrist, with dorsiflexion to 50 degrees, palmar 
flexion to 60 degrees; ulnar deviation to 15 degrees, and 
radial deviation to 25 degrees.  There were no neurological 
symptoms below the carpal joint of the right hand.  The 
veteran was complaining of decreased grip strength in the 
right hand.  Grip strength was measured with the dynamometer.  
Left grip strength was 91 lbs and right grip strength was 69 
lbs.  The veteran had decreased grip strength on the right.  
X-rays of the right wrist revealed degenerative 
osteoarthritis of the first metacarpal carpal joint and 
degenerative osteoarthritis of the right radial carpal joint.  

The diagnosis was gunshot wound of the right wrist in 1968 
with injury of extensor tendon of the fourth finger; and 
chronic pain in the right wrist and right hand/degenerative 
osteoarthritis of the right radiocarpal joint and first 
metacarpal carpal joint of the right hand.  

In a November 2003 rating decision, the RO determined that a 
rating in excess of 10 percent for the service-connected 
residuals of a gunshot wound was not assignable, under either 
the codes governing limitation of motion of the wrist, or 
under the codes governing muscle injuries as reflected by the 
RO's change in diagnostic code from 5215 to 7305.  This is 
important to note because in doing so, the RO was able to 
issue a separate grant of service connection for degenerative 
osteoarthritis of the right wrist, and assign an initial 10 
percent rating for that disability under Diagnostic Code 5010 
for arthritis, without violating the rule against pyramiding.  

As such, the Board will address both the orthopedic codes and 
the muscle injury codes pertaining to disabilities of the 
wrist.  

Muscle Injuries

The severity of a muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d) (2004).  First, an open comminuted 
fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a) (2004).  A through and through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b) (2004).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2004).

For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 
(2004).  The Board notes that the criteria from 1980, as 
noted hereinabove, is not significantly different from the 
criteria in effect today, with regard to muscle injuries.  
However, for the sake of completeness, the Board will report 
the current criteria.

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2004).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  
38 C.F.R. § 4.56(d)(4) (2004).

The medical evidence establishes the veteran's residuals of a 
gunshot wound to the right wrist involves muscle Group VII, 
and this is rated under Diagnostic Code 5307.  Disability 
ratings under Diagnostic Code 5307 allow for a 10 percent 
disability rating based on moderate impairment, a 30 percent 
rating for moderately severe impairment of the dominant hand, 
and a 40 percent rating for severe impairment of the dominant 
hand.  38 C.F.R. § 4.73 (2004).  The right wrist is currently 
rated as 10 percent disabling based on moderate muscle 
impairment, so a higher rating would require a showing of 
moderately severe or severe impairment.

As noted above, in March 1968 the veteran sustained a 
penetrating gunshot wound of the right wrist, with a point of 
entrance at the dorsum.  The point of exit, if any, was not 
indicated on the service medical records.  The wound was 
debrided.  The veteran was diagnosed with laceration of the 
extensor tendon of the fourth finger. 

There were no findings of prolonged infection, sloughing of 
soft parts, or intermuscular scarring, and there are few 
objective findings of any residual impairment that would 
warrant a finding of moderately severe muscle disability.  
The evidence of record from 20 to 35 years ago showed a well-
healed gunshot wound of the right wrist.  

There was some limitation of motion and no loss of strength.  
The more recent orthopedic examination revealed some 
increased pain, and degenerative osteoarthritis of the right 
wrist, and decreased grip strength.  The VA examiner 
described a twenty degree range of motion loss, but did not 
suggest any finding that could be deemed moderately severe or 
severe in nature.  These findings are consistent with no more 
than moderate muscle impairment.  Specifically, there was 
only mildly increased pain with palpation and a reduced grip 
strength.  Discussing the severity of overall disability, the 
examiner stated that the veteran had degenerative 
osteoarthritis of the right wrist.  This has been compensated 
for with the assignment of a separate 10 percent rating for 
degenerative osteoarthritis.  As such, the Board finds that 
the severity of the remaining symptomatology associated with 
the right wrist corresponds to the criteria of a moderate 
muscle injury, or the current 10 percent rating.  There is no 
objective medical evidence to support a finding that the 
residuals of the Muscle Group VII injury has resulted in loss 
of deep fascia or muscle substance on palpation, or loss of 
normal firm resistance of muscles compared with the sound 
side to warrant a higher 30 percent evaluation for a 
moderately severe muscle injury of the major extremity.  

Orthopedic Codes

The Board has also considered whether an increased evaluation 
could be afforded the veteran under other potentially 
applicable diagnostic codes.  Limitation of motion for the 
wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2004).  However, as the veteran is being compensated for 
limitation of wrist motion under Diagnostic Code 5010, for 
arthritis, care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  This would constitute "pyramiding."  38 C.F.R. § 4.14 
(2004). 

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8  
Vet. App. 202 (1995).  The medical evidence demonstrates some 
functional loss associated with the veteran's service-
connected right wrist disability.  These symptoms and 
findings, however, are not sufficient to warrant a increased 
disability rating according to the rating schedule, which 
provides a 30 percent disability rating only for a moderately 
severe disability that specifically contemplates fatigue-
pain.  See 38 C.F.R. § 4.56(c) (2004).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for residuals of a gunshot 
wound to the right wrist under Diagnostic Code 5307.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), but there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable  decision than rendered herein.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Degenerative osteoarthritis - right wrist

The veteran asserts that an initial rating in excess of 10 
percent is warranted for the service-connected degenerative 
osteoarthritis of the right wrist.  

Where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The current 10 percent evaluation is assigned pursuant to the 
criteria of Diagnostic Code 5010 for traumatic arthritis.  
The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case, for a wrist disability, Diagnostic 
Code 5214 for ankylosis or Diagnostic Code 5215 for limited 
motion.  

Under Diagnostic Code 5214, favorable ankylosis in 20 to 30 
degrees dorsiflexion warrants a 30 percent evaluation for the 
major joint and a 20 percent evaluation for the minor joint.  
Ankylosis in any other position, except favorable, warrants a 
40 percent evaluation for the major (or dominant) joint and a 
30 percent evaluation for the minor (or nondominant) joint.  
Unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation, warrants a 50 percent 
evaluation for the major joint and a 40 percent evaluation 
for the minor joint.  Under Diagnostic Code 5215, a maximum 
10 percent evaluation is assigned for dorsiflexion less than 
15 degrees or for palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a (2004).  Normal motion of a wrist 
is measured from 0 to 70 degrees dorsiflexion, from 0 to 80 
degrees palmar flexion, from 0 to 45 degrees ulnar deviation, 
and from 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71 
(2004).  

When, however, the limitation of motion for any of these 
disabilities is noncompensable under the applicable criteria, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.45 (2004) (the wrist is a major joint).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, arthritis is to be rated as follows:  

20 percent:  With x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

10 percent:  With x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.) 38 C.F.R. § 
4.71a (2004).  

The range of motion of the right wrist was measured at VA 
examination in September 2003 where dorsiflexion was limited 
to 50 degrees, palmar flexion was limited to 60 degrees; 
ulnar deviation was limited to 15 degrees, and radial 
deviation was limited to 25 degrees.  These findings are not 
so severe as to more nearly approximate dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm, which are the criteria of Diagnostic Code 5215, 
though they do illustrate a limitation of motion compared to 
the normal ranges of motion.  

Nonetheless, the limited motion of the right wrist in this 
case does not meet the criteria for a compensable evaluation 
under Diagnostic Code 5215.  As noted above, when there is 
limitation of motion of the right wrist, but it is 
noncompensable under the applicable criteria, a rating of 10 
percent is assigned under Diagnostic Code 5003.  The record 
includes x-ray evidence of degenerative disease of the right 
wrist.  Alternatively, a higher evaluation might be assigned 
under Diagnostic Code 5214 for ankylosis of the right wrist, 
but such an evaluation cannot be assigned in this case for 
the evidence does not indicate that the appellant's right 
wrist disability is manifested by ankylosis.  

Additional compensation may be warranted, however, where 
there is functional loss due to pain on use resulting from 
the disability.  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  VA examination in 
September 2003 noted that the appellant complained of pain in 
the right wrist and decreased grip strength.  However, the 
additional functional limitation due to pain, if any, is 
already compensated by the 10 percent rating assigned for 
moderate muscle damage manifested by wrist pain and decreased 
grip strength.  Therefore, a higher evaluation based on 
additional loss of motion due to pain is not warranted.  
Moreover, the veteran is in receipt of the maximum disability 
rating assignable for limitation of motion of the right 
wrist.  As such, further analysis regarding additional 
functional limitation due to pain is not required.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
degenerative osteoarthritis of the right wrist as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an initial 
evaluation in excess of 10 percent for degenerative 
osteoarthritis of the right wrist.


ORDER

The claim of CUE in a January 1980 rating decision is denied.

An increased rating for the service-connected residuals of a 
gunshot wound of the right wrist with laceration of the 
extensor tendon, fourth finger is denied.  

An initial rating in excess of 10 percent for the service-
connected degenerative osteoarthritis of the right wrist is 
denied.  


REMAND

The veteran asserts that he has PTSD as a result of stressors 
experienced during combat service in Vietnam.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. §  4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2004).  

In this case, it is undisputed that the veteran, who was 
wounded in combat in Vietnam, engaged in combat with the 
enemy in Vietnam and that his claimed in-service stressors 
are related to such combat.  The basis of the RO's denial of 
his claim of entitlement to service connection for PTSD was 
the lack of evidence in the record of a diagnosis of PTSD.  
In November 2003, the veteran was afforded a VA examination 
and the examiner noted a diagnosis of alcohol dependence in 
full remission.  The examiner indicated that the veteran did 
not report psychiatric symptoms that met PTSD symptom 
criteria.  

The veteran disagrees with the examiner's assessment.  The 
veteran testified at two personal hearings; one before a 
Hearing Officer at the RO in May 2004, and the other before 
the undersigned via video conference in June 2005.  At both 
hearings, the veteran testified that his VA examination in 
November 2003 was inadequate.  Specifically, the veteran 
testified that the examiner did not consider lay statements 
that were in the claims file.  Moreover, the veteran 
testified that the examiner essentially ignored the veteran's 
self-report of symptoms and focused on the veteran's 
drinking, even though the veteran reported that he had not 
had a drink in over ten years.  The veteran also testified 
that he had difficulty understanding the questions asked by 
the examiner, because of a language barrier.  Finally, the 
veteran reported that the entire examination only lasted 15 
to 20 minutes. 

VA has a duty to assist the veteran in the development of his 
claim.  In this case, in light of the veteran's contentions 
and his hearing testimony regarding the inadequacy of the 
November 2003 examination, the Board finds that another VA 
examination is necessary in this case to determine if the 
veteran does, in fact, have PTSD.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

As such, the veteran should be afforded another VA 
psychiatric examination, preferably by an examiner who has 
not yet examined the veteran, to determine the current 
nature, and likely etiology of the veteran's psychiatric 
disability, if any, to include whether the veteran has PTSD 
due to in-service stressors experienced in Vietnam.  

In light of the need for a subsequent examination, all 
pertinent treatment records should be obtained and associated 
with the claims file.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for PTSD.  
After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination (if 
possible, by an examiner who has not 
examined the veteran in the past) to 
determine the current nature and the 
likely etiology of the claimed PTSD.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed PTSD disability, including 
the alleged stressors.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has a 
current diagnosis of PTSD based on in-
service stressors.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

3.  Then, the AMC should re-adjudicate 
the remanded claim based on consideration 
of the entire evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


